                                 I-INITED STATES DISTRICT COURT
                                                        Northem District of Illinois


                UNITED STATES OF AMERICA                                        JUDGMENT IN A CRIMINAL CASE
                                 v.

               DUSHAUN HENDERSON-SPRUCE                                         Case Number:             l:18-CR-00249(l)

                                                                                USM Number:              s2162-424



                                                                                Amanda Gabriela Penabad
                                                                                Defendant's Attomey


THE DEFENDANT:
E pleaded guilry to count(s) two
E pleaded nolo contendere to count(s) which was accepted by the coun.
E was found guilty on count(s) after a plea ofnot guilty.

The defendant is adjudicated guilty ofthese offenses:
 Title & Section / Natur€ of Off€rs€                                                                  Offense Ended         Count
 18:l34l.F Frauds and Swindles                                                                        1|22/2011             2




The defendant is sentenced as proyided in pages 2 through 9 ofthisjudgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

E   The defendant has been found not guilty on count(s)

E   Count(s) 1,3,4,5,6,7,8,9,10,1 l, andt2 dismissed on the motion ofthe United States.

It is ordered that the defendant must notii/ the United States Attorney for this District within 30 days ofany change ofname, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by thisjudgment are fully paid. Ifordered to pay
restitution, the defendant must notiry the court and United States Attomey ofmaterial changes in economic circumstances.


                                                                                    March 29




                                                                                    Signature ofJudge
                                                                                    Charles R. Norgle, United

                                                                                    Name and Title ofJudge

                                                                                                        t{An J   g   2019
                                                                                    Date


                                                                                           ., tt: 21.
                                                                     J'-Lt't-   '
ILND 2458 (Rev. 0l/29,2018) Judgment in   a   Criminal Case
    - lmp sonment
Sheet 2                                                                                                                        Judernent   -   Page 2   of9
DEFENDANT: DUSHAUN HENDERSON-SPRUCE
CASE NUMBER: l: l8-CR-00249(1)
                                                              IMPRISONMENT
The defendant is hereby committed to the custody ofthe United States Bureau ofPrisons to be imprisoned for a total term of:
l2 months as to count 2

tr        The court makes the following recommendations to the Bureau of Prisons:

tr        The defendant is remanded to the custody ofthe United States Marshal.

tr        The defendant shall surrender to the United States Marshal for this district:

          tr
               as   notified by the United States Marshal.

               The defendant shall surrender for service ofsentence at the institution designated by the Bureau ofPrisons:

          O          before 2:00 pm on

          tr         as   notified by the United States Marshal.

          tr         as notified by the Probation or Pretrial Services Office.




                                                                    RETURN

I have executed thisjudgment as follows:




Defendant delivered on                         to                            at                                 with   a   certified copy of this
judgment,




                                                                                       UNITED STATES MARSHAL


                                                                                  By
                                                                                       DEPUTY UNITED STATES MARSHAL
ILND 2458 (Rcv. 329i2018) Judgment in           a   Ciminal   C&se
Sheet3   -   Supervised Release                                                                                                                       Judgment-Page3of9
DEFENDANT: DUST{AUN HENDERSON-SPRUCE
CASE NUMBER: 1: l8-CR-00249(l)

             MANDATORY CONDITIONS OT SUPERVISED RELEASE PURSUANT TO                                                                        18 U.S.C $ 3583(d)

Upon release from imprisonment, you shall be on supervised release for a term of:
three (3) years.

         You must report Io the probation ollce in the district to which you are released within 72 hours ofrelease from the custody ofthe
Bureau ofPrisons. The court imposes those conditions identified by checkmarks below:



During the period of supervised release:
 tr (l) you shall not commit another Federal, State, or local crime.
 tr (2) you shall not unlawfully possess a controlled substance.
 tr (3) you shall attend a public, private, or private nonprofit offender rehabilitation                       program that has been approved by the court,             if
                  an approved program is readily available within a 5o-mile radius                 ofyour legal residence. [Use for        a first conviction     ofa
                  domestic violence crime, as defined in $ 3561(b).1
 tr          (4) you shall register and comply with all requirements ofthe Sex Offender Regishation and Notification Act (42 U.S.C. $
                  r   69r3).
 tr          (5) you shall cooperate in the collection ofaDNA sample ifthe collection ofsuch a sample is required by law.
 E           (6) you shall refrain ftom any unlawful use of a conholled substance AND submit to one drug test within l5 days of release on
                 supervised release and at least two periodic tests thereafter, up to t04 periodic tests for use ofa controlled substance during
                 each year ofsupervised release. [This mandatory condition may be ameliorated or suspended by the cout for any defendant
                  ifreliable sentencing information indicates                a low risk of future substance abuse by the defendant.l


 DTSCRETToNARY CONDITIONS OF SUPERVISED RELtrASE PURSUANT TO 18 U.S.C g 3563(b) AND
                                18 u.S.c g 3s83(d)

Discretionary Conditions       The court orders that you abide by the following conditions during the term ofsupervised release because such
                                       -
conditions are reasonably related to the factors set forth in $ 3553(aXl) and (aX2l(B). (C), and (D); such conditions involve only such
deprivations of liberty or property as are reasonably necessary for the purposes indicated in g 3553 (4)@!!),.1Q)4!.1p[ and such
conditions are consistent with any pertinent policy statement issued by the Sentencing Commission pursuant to 28 U.S.C. 994a.
The court imposes those conditions identified by checkmarks below:



During the period ofsupervised rrlease:
 tr ( )       I        you shall provide financial support to any dependents if financially able.
 D Q)                  you shall make restitution to a victim ofthe offense under $ 3556 (but not subject to the limitation of$                         l!!{q)   or
                       $ 3663A(c)(l     xA)),
 tr (3)                you shall give to the victims ofthe offense notice pursuant to the provisions of$ 3555, as follows:                    ..,.   ,,.,.:
 tr$\                  you shall seek, and work conscientiously at, lawful employment or pursue conscientiously a course ofstudy or
                       vocational fiaining that will equip you for employnent.
 tr (5)                you shall refrain from engaging in a specified occupation, business, or profession bearing a reasonably direct relationship
                       to the conduct constituting the offense, or engage in such a specified occupation, business, or profession only to a stated
                       degree or under stated circumstances; (ifchecked yes, please indicate restricrion(s))
 tr      (6)           you shall reliain from knowingly meeting or communicating with any person whom you know to be engaged, or
                       planning to be engaged, in criminal activity and Aom:
                       E       visiting the following type ofptaces:            ,;;-.:.1-l-.

                       E       knowingly meeting or communicating with the lollowing persons:
 tr      (7)           you shall refrain Iiom        E   any or      E   excessive use ofalcohol (defined as   E   having   a   blood alcohol concentration greater
                       than 0.08); or      E          , or any use       ofa narcotic drug or other controlled substance, as defined in      S 102       ofthe Contolled
                       Substances Act      (Zl U.S.C.
                                                  $ !Q2), without a prescription by a licensed medical practitioner.
 tr      (8)           you shall refrain fiom possessing a firearm, destructive device, or other dangerous weapon-
 B       (e)            E      you shall participate, at the direction ofa probation oflicer, in a substance abuse treatment program, which may
                               include urine testing up to a ma\imum of 104 tests per year.
ILND 2458 (Rev. 3/292018) Judgnent in       a   Criminal Cas€
Sheet   3       Supervised Release                                                                                                             Judgment   Page 4 of 9

DEFENDANT: DUSHALN TIENDERSON-SPRUCE
CASE NUMBER: I :18-CR-00249(l)
        E you shall participate, at the direction ofa probation officer, in a mental                               health treatment program, which may include
                             the use of prescription medications.
                        E    you shall panicipate, at the direction ofa probation officer, in medical care; (ifchecked yes. please           .)  specift:
 tr (10)                (intermittent confinement)r you shall remain in the custody ofthe Bureau ofPrisons during nights, weekends, or other
                        intervals oftime, totaling         [no more than rhe lesser ofone year or the term ofimprisonment authorized for the
                        offense], during the first year ofthe term ofsupervised release (provided, however, that a condition set forth in $
                        3563(bXl0) shall be imposed only for a violation ofa condition of supervised release in accordance with $ 3583(e)(2)
                        and only when facilities are available) for the following             period  ,.

 tr         (l   l)     (community confinement): you shall reside at, or participate in the program ofa community corrections facility
                        (including a facility maintained or under contract to the Bureau ofPrisons) for all or part ofthe term of supervised
                        release. for a periodo[         monlhs.
 tr l2)     (           you shall work in community service for ,:;llil:illlllll hours as direcred by a probation officer.
 tr ( l3)              you shall reside in the following place or   area:r:rlrlr:rlrr:,.,   or refrain from residing in a specified place or   area:      .

 tr         The defendant shall not knowinely leave the federal judicial district where he is authorized to reside
            without first eettine permission from the Court or a probation
            officer.

 tr (15) you shall report to a probation officer as directed by the court or a probation officer.
 tr (16) tr you shall permit a probation officer to visit you E at any reasonable time or E as specified:
               B at home                  I at work                   E at school                 E at a communiw service location
               I other reasonable location specified by a probation officer
         tr you shall permit confiscation ofany contraband observed in plain view ofthe probation officer.
 tr (17) you shall notily a probation officer promptly, within 72 hours, ofany change in residence, employer, or workplace and,
                       absent constitutional or other legal privilege, answer inquiries by a probation officer.
 tr (18) you shall notifr a probation officer promptly, within 72 hours, if arrested or questioned by a law enforcement officer.
 tr (19) (home confinement): you shall remain at your place ofresidence for a total of           months during nonworking hours.
                        [This condition may be imposed only as an altemative to incarceration.]
                        tr     Compliance with this condition shail be monitored by telephonic or electronic signaling devices (the selection of
                               which shall be determined by a probation officer). Electronic monitoring sha)l ordinarily be used in connection
                               with home detention as it provides continuous monitodng ofyour whereabouts. Voice identification may be used
                               in lieu ofelectronic monitoring to monitor home confinement and provides for random monitoring ofyour
                               whereabouts. Ifthe offender is unable to wear an elechonic monitoring device due to health or medical reasons, it
                               is recommended that home confinement with voice identification be ordered, which will provide for random
                               checks on your whereabouts. Home detention with electronic monitoring or voice identiflcation is not deemed
                               appropriate and cannot be effectively administered in cases in which the offender has no bona fide residence, has a
                               history ofYiolent behavior, serious mental health problems, or substance abuse; has pending criminal charges
                               elsewhere; requires frequent travel inside or outside the district; or is required to work more tian 60 hours per
                               week.
                       tr      You shall pay the cost ofelectronic monitoring or voice identification at the daily contractual rate, ifyou are
                               financially able to do so.
         tr The Court waives the electronic/location monitoring component ofthis condition.
 tr (20) you shall comply with the terms ofany court order or order ofan adminishative process pursuant to the law ofa State,
                       the District ofColumbia, or any other possession or territory ofthe United States, requiring payments by you for the
                       support and maintenance ofa child or ofa child and the parent with whom the child is living.
 tr (21)               (deponation): you shall be sunendered to a duly authorized official ofthe Homeland Security Department for a
                       determination on the issue ofdeportability by the appropriate authority in accordance with the laws under the
                       lmmigration and Nationality Act ard the established implementing regulations. If ordered deported, you shall not
                       reenter the United States without obtaining, in advance, the express written consent ofthe Attorney General or the
                       Secretary ofthe Department of Homeland Security.
 tr QZ)                you shall satisfo such other special conditions as ordered below.
 tr Q3)                (ifrequired to register under the Sex Offender Registration and Notification Act) you shall submit at any time, with or
                       without a wanant, to a search ofyour person and any property, house, residence, vehicle, papers, computer, other
                       electronic communication or data storage devices or media, and effects, by any law enforcement or probation officer
                       having reasonable suspicion concerning a violation ofa condition ofsupervised release or unlawful conduct by you, aad
                       by any probation officer in the lawful discharge ofthe officer's supervision functions (see special conditions section).
ILND 2458 (Rev. 3/292018) Judgment in       a   Criminal Case
Sheet 3   -   supervised   Release                                                                                              Judgment   -   Page 5   ol9
DEFENDANT: DUSHALN..I HENDERSON-SPRUCE
CASENUMBER: I : l8-CR-00249(l)
 tr Q4)               Other:



SPECIAL CONDITIONS OF SUPERVISED RELEASE PURSUANT TO 18 U.S.C.3563(bX22) and 3583(d)
The court imposes those conditions identified by checkmarks below:



During the term of superyised release:
 tr (1)               ifyou have not obtained   a high school diploma or equivalent, you shall pailicipate in a General Educational
                      Development (GED) preparation course and seek to obtain a GED within the first year ofsupervision.
 trQ)                 you shall participate in an approvedjob skill-training program at the direction ofa probation officer within the first 60
                      days ofplacement on supervision.
 tr       (3)         you shall, ifunemployed after the first 60 days of supervision, or ifunemployed for 60 days after termination or lay-off
                      from employment, perform at least 20 hours of community service per week at the direction ofthe U.S. Probation Office
                      until gainfully employed. The amount ofcommunity service shall not         exceed      hours.
 tr       (4)         you shall not maintain employment where you have access to other individual's personal information, including but not
                      limited to, Social Security numbers and credit card numbers (or money) unless approved by a probation ofiicer.
 tr       (s)         you shall not incur new credit charges or open additional lines ofcredit without the approval ofa probation oflicer unless
                      you are in compliance with the financial obligations imposed by thisjudgment.
 B        (6)         you shall provide a probation o{ficer with access to any requested financial information necessary to monitor compliance
                      with conditiofls of supervised release.
 tr0)                 you shall noti$ the court ofany material change in your economic circumstances that might affect your ability to pay
                      restitution, fines, or special assessments.
 tr       (8)         you shall provide documentation to the IRS and pay taxes as required by law.
 tr       (e)         you shall participate in a sex offender reatment progmm. The specific program and provider will be determined by a
                      probation omcer. You shall comply with all recommended treatment which may include psychological and physiological
                      testing. You shall mainlain use ofall prescribed medications.
                      tr       You shall comply with the requirements ofthe Computer and Intemet Monitoring Program as administered by the
                               United States Probation Office. You shall consent to the installation of computer monitoring software on all
                               identified computers to which you have access. The software may restrict and./or record any and all activity on the
                               computer, including the capture ofkeystrokes, application information, Internet use history, email
                               correspondence, and chat conversations. A notice will be placed on the computer at the time ofinstallation to
                               wam others ofthe existence ofthe monitoring software. You shall nol remove, tamper with, reverse engineer, or
                               in any way circumvelt the software,
                      tr       The cost ofthe monitoring shall be paid by you at the monthly contractual rate, ifyou are financially able, subject
                               to satisfaction ofother financial obligations imposed by this judgment.
                      tr       You shall not possess or use any device with access to any online computer service at any location (including
                               place of employment) without the pdor approval of a probation officer. This includes any Intemet service
                               provider, bulletin board system, or any other public or private network or email system.
                      tr       You shall not possess any device that could be used for covert photography without the prior approval ofa
                               probation oflicer,
                      tr       You shall not view or possess child pornography. lfthe treatment provider determines that exposure to other
                               sexually stimulating material may be detrimental to the treatment process, or that additional conditions are likely
                               to assist the treatment process, such proposed conditions shall be promptly presented to the court, for a
                               determination, pursuant to 18 U,S.C. g 3583(e)(2), regarding whether to enlarge or otherwise modi$, the
                               conditions ofsupervision to include conditions consistent with the recommendations ofthe treatment provider.
                      tr       You shall not, without the approval ofa probation ofiicer and treatment provider, engage in activities that will put
                               you in unsupervised private contact with any person under the age of 18, or visit locations where children
                               regularly congregate (e.g, locations specified in the Sex..Offender Registration and Notification Act.)
                     tr        This condition does not apply to your family   members:       "
                                                                                                 [Names]
                     tr        Your emplo),rnent shall be restricted to the district and division where you reside or are supervised, unless
                               approval is granted by a probation officer. Prior to accepting any form of employmentyou shall seek the approval
                               ofa probation officer, in order to allow the probation officer the opportunity to assess the level ofrisk to the
                               community you will pose if employed in a particular capacity. You shall not participate in any volunteer activity
                               that may cause you to come into direct contact with children except under circumstances approyed in advance by
                               a probation officer and treatment provider.
ILND 2458 (Rev 3/2912018) Judgment in aCriminalCase
Sheet3   -   Supervised Release                                                                                                 Judgment-Page6of9
DEFENDANT: DUSHALN HENDERSON-SPRUCE
CASE NUMBER: 1 : 18-CR-00249(l)
                     tr        You shall provide the probation officer with copies ofyour tel€phone bills, all credit card statementsfteceipts, and
                               any other financial information requested-
                     tr     You shall comply with all state and local laws pertaining to convicted sex offenders, including such laws that
                            impose restrictions beyond those set forth in this order.
 tr (10)             you shall pay any financial penalty that is imposed by thisjudgment that remains unpaid at the commencement ofthe
                     term ofsupervised release. YouI monthly payment schedule shall be an amount that is at least        S     or l0% ofyour
                     net monthly income, defined as income net ofreasonable expenses for basic necessities such as food, shelter, utilities,
                     insurance, and employment-related expenses.
 tr   )  (   I   I   you shall not enter into any agreement to act as an informer or special agent of a law enforcement agency without the
                     permission of the coun.
 tr (12)             you shall pay to the Clerk ofthe Court $        as repayment to the United States government funds you received during
                     the investigation ofthis off€nse. (The Clerk ofthe Court shall remit the funds    to     (include Agency and Address).
 tr (13)             ifthe probation officer determines that you pose a risk to another person (including an organization or members ofthe
                     community), the probatjon officer may require you to tell the person about the risk, and you must comply with that
                     instruction. Such notification could include advising the person about your record of arrests and conyictions and
                     substance use, The probation officer may contact tie person and confirm that you have told the person about the risk.
 tr (14)             Other:,
ll.ND 2458 (Rev. 3,491018) Judgment in    a   Criminal Case
Sheet 5   - Criminal   Monetary   Penalties                                                                                   Judgment-   Page 7   of9
DEFENDANT: DUSHATJN HENDERSON-SPRUCE
CASE NUMBER: l: l8-CR-00249( l)
                                                   CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                                                      Assessment    JVTA Assessment*                            Fine                  Restitulion
 TOTALS                                                   $100.00                     $.00                      $.00                   $58.718.49



 tr        The determination ofrestitution is deferred until             An Anenderl Judgnenl in a Criminal Ca.se (Ao 245q will te entered after such
           determination.
 tr        The defendant must make restitution (including community restitution) to the following payees in the amount listed below,

           lfthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
           otherwise in the priority order or percentage payment column below. However, pursuant to 18 U,S.C. $ 3664(i), all nonfederal
           yictims must be paid before the United States is paid.


      Restitution of $58,718.49 to:

               BANK OF AMERICA
               ATTN: SECURTTY RECOVERY SUPPORT
               PO BOX 790087
               sT. LOUIS, MO 631?9-0087

          tr           Restitution amount ordered pursuant to plea agreement $

          tr           The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
                       before the fifteenth day after the date ofthe judgment, pursuant to lE U.S.C. S 3612(0. All ofthe payment options on Sheet
                       6 may be subject to penalties for delinquency and default, pursuant to fE U.S.C, g 3612(g).
                       The coun determined that the defendant does not have the ability to pay interest and it is ordered that:

                       a              the interest requirement is waived for the restitution.

                       tr             the interest requirement for the        is modified as follows:

                       The defendant's non-exempt assets, ifany, are subject to immediate execution to satisi/ any outstanding restitution or fine
                       obligations.

          * Justice for Victims of Traflicking Act of20l5, Pub. L. No. I l4-22.
          * Findings for the total amount of losses are required under Chapt€rs 109A, 110, I l0A, and I l3A of Title 18 for offenses committed
          on or after September 13, 1994, but before April 23, 1996.
ILND 2458 (Rev, 319/2018) Judgment in   s   Crimiral Case
      - Criminal Monetary
Sheet 5                  Penalti€s                          Judgment- Page 8   of9
DEFENDANT: DUSTIAUN IIENDERSON.SPRUCE
CASE NUMBER: l:18-CR-00249(1)
ILND 2458 (Rev. 03/2912018) Judgment in aCriminal Cas€
Sheot 6- Schedule ofParments                                                                                                                Judgment   -   Page 9   ofg
DEFENDANT: DUSHAIJN HENDERSON.SPRUCE
CASE NUMBER: 1:18-CR-00249(1)
                                                         SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment ofthe total cdminal monetary penalties is due as follows:


A      El      Lump sum payment       of$         due immediately.


               tr        balance due not later   than       ,   or

               tr        balance due in accordance with    tr    C,   tr   D,   E   E, or    E   F below; or


Btr           Payment to begin immediately (may be combined with                    E   C,   E   O, or   E   F below); or


CE]           Palment in    equal         (e.g. weeHy, monlhly, qumterlf installments of                     $       over a period   of   (e.g., nonth.s or years),       to
              commence             (e.g.,30 or 60 days) after the date ofthis judgment; or


       tr      Payment in   equal          (e.g, weeHy, monthly, quarterly) installments                 ofS
                                                                                                     over a period                   of   (e.g., months    orlearr),lo
              commence             (e.g., 30 or 60 days) after release fiom imprisonment to a term ofsupervision; or


       tr     Payment during the term of supervised release will commence                    within
                                                                                        (e.g., 30 or 60 doys) after release ffom imprisonment.
              The coult will set the payment plan based on an assessment ofthe defendant's ability to pay at that time; or

       tr     Special instructions regarding the pal.rnent of criminal monetary penalties:
              The fine as well as any costs of incarceration and./or supervision are waived.

Unless the court has expressly ordered otherwise, ifthisjudgment imposes imprisonment, pa).rnent of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those pa).ments made through the Federal Bureau of Prisons' Inmate Financial
Responsibility Program, are made to the clerk ofthe court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.


tr     Joint and Several

Case   Number                                    Total Amou[t                           Joint and S€veral               Corresponding Payee,   if
Defendant and Co-Defendant Names                                                        Amount                          Appropriate
(including defendant rumber)

**See above for Defendant and Co-Defendant Names and Case Numbers (lnclrdr'ng deferulant
                                                                                         numbe), Total Amount, Joint and Several
Amount, and conesponding payee, if appropriate.**

tr     The defendant shall pay the cost ofprosecution.


tr     The defendant shall pay the following court cost(s):


tr     The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (?) restitution principal, (3) restitution interest, (4) fine principal,
(5) tine interest, (6) community restitution, (7) penalties, and (8) costs, including cost ofprosecution and court cost
